DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 23 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 23 of U.S. Patent 10,827,499. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 23 of the patent anticipate claims 1, 3, 23 and 28 of present application as shown in the table below.
Present Application
USPN 10,827,499
Claims 1 and 3
Claim 1
Claims 23 and 28
Claim 23

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 7, 9, 16, 17, 23-26 and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deng et al. (USPN 9,807,709).
Regarding claim 1, Deng teaches a method of wireless communication performed by a control node, comprising: determining at least one of a transmission power or a reception power for at least one of a first signal or a second signal to be communicated between a target wireless node and at least one other wireless node based at least in part on a priority level of the first signal relative to the second signal, wherein the transmission power or 
Regarding claim 6, Deng teaches the priority level is determined by a central unit, a 5G network controller, or a wireless node other than the control node [Col. 10, lines 7-22].
Regarding claim 7, Deng teaches the priority level is determined by the control node [Col. 10, lines 7-22].
Regarding claim 9, Deng teaches the priority level is determined by a group of wireless nodes including at least one of the control node, the target wireless node, or the at least one other wireless node [Col. 10, lines 7-22].
Regarding claims 16 and 24, Deng teaches the priority level is determined based at least in part on a scheduling message, configuration information, or downlink control information for at least one of the first signal or the second signal [Col. 10, lines 7-22].

Regarding claim 23, Deng teaches a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a control node for wireless communication, cause the one or more processors to: determine at least one of a transmission power or a reception power for at 
Regarding claim 25, Deng teaches providing control information that indicates the priority level [Col. 10, lines 7-22].
Regarding claim 26, Deng teaches receiving control information [Col. 10, lines 7-22]; and determine the priority level based at least in part on the control information [Col. 10, lines 7-22].
Regarding claim 29, Deng teaches an apparatus for wireless communication, comprising: means for determining at least one of a transmission power or a reception power for at least one of a first signal or a second signal to be communicated between a target wireless node and at least one other wireless node based at least in part on a priority level of the .
Allowable Subject Matter
Claims 2-5, 8, 10-15, 18-22, 27, 28 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Larsson et al. (USPN 11,019,581) teaches obtaining a separate maximum transmit power value for the wireless device per contemporaneous link.  One of the obtained maximum transmit power values is transmitted to another network node, which enables the other 
Jeong et al. (USPN 10,863,436) teaches performing an entering process of a data packet in a power-saving mode for transmitting the data packet when channel condition is satisfied with electrical transmission threshold value.  Data of a user terminal is transmitted from a mobile communication system in index indicative condition of a channel.  A transmission process of the data packet is performed when an index indicates a channel state.
Muruganathan et al. (USPN 10,833,747) teaches transmitting an indication of a subset of PRBs to a wireless device, in which the subset of PRBs can be used by the wireless device to measure CSI-RS.  Each CSI-RS is associated with an antenna port.  The subset of PRBs includes a subset of the system bandwidth.  The CSI-RS on the indicated subset of PRBs is then transmitted.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211. The examiner can normally be reached Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/         Primary Examiner, Art Unit 2464